OPINION ON REHEARING.
Thé opinion of the court was delivered by
Dawson, J.:
For reasons which appeared sufficient at the time, a rehearing was granted in this case, and the court has been favored with additional oral arguments and new and carefully prepared briefs. A majority of the court, however, are "still of opinion that the judgment of affirmance should stand; and that the court’s opinion as written by Mr, Justice Marshall needs neither correction nor modification. Therefore, the judgment is again affirmed.
Porter, and Dawson, JJ., dissent.